DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The specification is deemed acceptable for the purpose of examination.
Claim Objections
Claim 14 objected to because of the following informalities:
In claim 14 “includes edge devices that similar or the same functionality” should read “includes edge devices that have similar or the same functionality”
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4, 6-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20190079898 A1 to Xiong, et al. (hereinafter, “Xiong”), in view of WIPO No. WO 2020095313 A1 to Mohan, et al. (hereinafter, “Mohan”)
As per claim 1, Xiong teaches a computer-implemented method for sharing machine learning models between fog nodes in a fog layer, the method comprising:
identifying a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
determining whether sharing the trained machine learning model of the first fog node would benefit the other fog nodes; (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Determining that sharing a trained model of the supervisor device will  benefit the other nodes))
and transmitting the trained machine learning model of the first fog node to the other fog nodes based on the determination that the other fog nodes would benefit from the trained machine learning model. (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
locating other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on:
the other fog nodes being nearby the first fog node
and the other fog nodes sharing characteristics with the first fog node
	However, Mohan (Mohan addresses the issue of managing load in a fog network) teaches:
locating other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Mohan, Abstract discloses “The method comprises identifying, from among nodes of the fog network, a candidate set of nodes for computational load transfer from the fog node”) (Locating other fog nodes))
(Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are nearby to one another))
and the other fog nodes sharing characteristics with the first fog node; (Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are sharing computation means that the nodes are similar to one another indicating that the nodes share characteristics among one another. Nodes that are connected to one another share characteristics))
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify distributing trained machine learning models among fog nodes as disclosed by Xiong to locate similar fog nodes as disclosed by Mohan. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve efficiency of similar fog nodes as distributing a better trained model results in improved throughput and accuracy of similar fog nodes.

As per claim 4, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, Mohan further teaches:
wherein a pre-determined threshold is used to determine when two fog nodes are identified as being nearby (Mohan, Summary discloses “According to examples of the present disclosure, identifying a candidate set of nodes… from the fog node may comprise computing Mutual Information between the fog node and other nodes of the fog network and adding to the candidate set any nodes having a Mutual Information value with the fog node that is above a threshold level.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xiong as modified to use a threshold to determine if nodes are nearby as disclosed by Mohan. The combination would have been obvious because a person of ordinary skill in the art would be motivated determine if fog nodes are close to on another according to a threshold. Using a threshold would further allow for a concise determination as to whether or not two fog nodes are indeed nearby one another.

As per claim 6, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node include having similar or the same machine learning models. (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Fog nodes that are deemed inferior to a supervisor device have similar machine learning models that are less accurate thus a shared characteristic among fog nodes is similar machine learning models))

	As per claim 7, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

	As per claim 8, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, Xiong further teaches wherein determining whether sharing the trained machine learning model of the first fog node would benefit the other fog nodes includes:
calculating an accuracy or efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art, for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”))
and 24CPOL 1020696-US.02 (085115-614672)comparing the calculated efficiencies of the edge devices to identify which machine learning model provided a higher efficiency for the edge device in performing its functionality (Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

As per claim 9, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
wherein the sharing of the machine learning models between fog nodes in the fog layer is based on [[a group of two or more fog nodes]] (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” (Sharing or transmitting of machine learning model between fog nodes))
Mohan further teaches:
a group of two or more fog nodes (Mohan, Background section discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another…”)
Same motivation to combine Xiong and Mohan as claim 1

As per claim 10, the combination of Xiong, Mohan as shown above teaches the computer-implemented method of claim 9, Xiong further teaches:
wherein the sharing of the machine learning models between fog nodes is initiated whenever at least one fog nodes [[within the group of two or more fog nodes]] completes a training session (Xiong, Para. [0043] discloses “As new data is received by edge devices 3 and/or fog nodes 2, fog node 2 may apply learning algorithms 24 and/or edge device 3 may apply learning algorithms 25 to further train and update models 27” (Nodes completing training sessions whereby sharing is to occur after according to Para. [0030] of Xiong))
Mohan further teaches:
within the group of two or more fog nodes 
However, Watfa teaches:
within the group of two or more fog nodes (Mohan, Background section discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another…”)
Same motivation to combine Xiong and Mohan as claim 1

As per claim 11, Xiong teaches a non-transitory computer-readable medium comprising instructions for training a fog node in a fog layer, the instructions, when executed by a computing system, cause the computing system to:
identify a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
determine whether sharing the trained machine learning model of the first fog node would benefit the other fog nodes; (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Determining that sharing a trained model of the supervisor device will  benefit the other nodes))
(Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on:
the other fog nodes being nearby the first fog node
and the other fog nodes sharing characteristics with the first fog node
	However, Mohan teaches:
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Mohan, Abstract discloses “The method comprises identifying, from among nodes of the fog network, a candidate set of nodes for computational load transfer from the fog node”) (Locating other fog nodes))
the other fog nodes being nearby the first fog node, (Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are nearby to one another))
and the other fog nodes sharing characteristics with the first fog node; (Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are sharing computation means that the nodes are similar to one another indicating that the nodes share characteristics among one another. Nodes that are connected to one another share characteristics))
Same motivation to combine XIong and Mohan as claim 1

As per claim 14, the combination of Xiong and Mohan as shown above teaches the non-transitory computer-readable medium of claim 11, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node includes having edge devices that similar or the same functionality.(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

As per claim 15, the combination of Xiong and Mohan as shown above teaches the non-transitory computer-readable medium of claim 11, Xiong further teaches  wherein 
calculating an efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art , for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”))
and 24CPOL 1020696-US.02 (085115-614672)comparing the calculated efficiencies of the edge devices to identify which machine learning model provided a higher efficiency for the edge device in performing its functionality (Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

As per claim 16, Xiong teaches a system for sharing a machine learning model between fog nodes in a fog layer, the system comprising:
a processor (Xiong, Fig. 2 discloses a processor)
a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to (Xiong, Para. [0022] discloses “Software 15 may be non-transitory computer readable medium run on processor 8.”)
identify a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
(Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Determining that sharing a trained model of the supervisor device will  benefit the other nodes))
and transmit the trained machine learning model of the first fog node to the other fog nodes based on the determination that the other fog nodes would benefit from the trained machine learning model. (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on:
the other fog nodes being nearby the first fog node
and the other fog nodes sharing characteristics with the first fog node
	However, Mohan teaches:
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Mohan, Abstract discloses “The method comprises identifying, from among nodes of the fog network, a candidate set of nodes for computational load transfer from the fog node”) (Locating other fog nodes))
(Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are nearby to one another))
and the other fog nodes sharing characteristics with the first fog node; (Mohan, Background discloses “Several fog nodes may form a fog network, within which fog nodes are connected to one another and may share computation.” (Nodes in a fog network are sharing computation means that the nodes are similar to one another indicating that the nodes share characteristics among one another. Nodes that are connected to one another share characteristics))
Same motivation to combine XIong and Mohan as claim 1

As per claim 19, the combination of Xiong and Mohan as shown above teaches the system of claim 16, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node includes having edge devices that similar or the same functionality.(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

As per claim 20, the combination of Xiong and Mohan as shown above teaches the system of claim 16, Xiong further teaches  wherein determining whether sharing the trained machine learning model of the first fog node would benefit the other fog nodes includes:
calculating an efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art , for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”)
(Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Mohan, and further in view of WIPO No. WO 2019071101 A1 to Watfa, et al. (hereinafter, “Watfa”)
As per claim 2, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, the combination of Xiong and Mohan fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa (Watfa addresses the issue of fog node deployment and interactions) teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xiong as modified to locate similar fog nodes based off the physical locations of corresponding edge devices as disclosed by Watfa. The combination would have been obvious because a person of ordinary skill in the art would be motivated to further determine which fog nodes are similar to one another corresponding to the proximity of edge devices. Fog nodes with edge devices that are close to other edge devices may be similar, and thus may benefit from the distribution of a trained machine learning model.

As per claim 3, the combination of Xiong and Mohan as shown above teaches the computer-implemented method of claim 1, the combination of Xiong and Mohan fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
Same motivation to combine Xiong, Mohan, and Watfa as claim 2

As per claim 12, the combination of Xiong and Mohan as shown above teaches the non-transitory computer-readable medium of claim 11, the combination of Xiong and Mohan fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
Same motivation to combine Xiong, Mohan, and Watfa as claim 2

As per claim 13, the combination of Xiong and Mohan as shown above teaches the non-transitory computer-readable medium of claim 11, the combination of Xiong and Mohan fails to explicitly teach:
 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
Same motivation to combine Xiong, Mohan, and Watfa as claim 2

As per claim 17, the combination of Xiong and Mohan as shown above teaches the system of claim 16, the combination of Xiong and Mohan fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
Same motivation to combine Xiong, Mohan, and Watfa as claim 2

As per claim 18, the combination of Xiong and Mohan as shown above teaches the system of claim 16, the combination of Xiong and Mohan fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
Same motivation to combine Xiong, Mohan, and Watfa as claim 2

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Mohan, and further in view of U.S. Pub. No. US 20180309821 A1 to Byers, et al. (hereinafter, “Byers”)
As per claim 5, the combination of Xiong, and Mohan as shown above teaches the computer-implemented method of claim 4, Mohan further teaches: 
wherein the pre- determined threshold pertains to [[a latency regarding communications between the first fog node and one of the other fog nodes]] (Mohan, Summary discloses “According to examples of the present disclosure, identifying a candidate set of nodes… from the fog node may comprise computing Mutual Information between the fog node and other nodes of the fog network and adding to the candidate set any nodes having a Mutual Information value with the fog node that is above a threshold level.”)
However, the combination of Xiong, and Mohan fails to explicitly teach:
a latency regarding communications between the first fog node and one of the other fog nodes
However, Byers (Byers addresses the issue of latency in fog networks) teaches:
a latency regarding communications between the first fog node and one of the other fog nodes (Byers, Para. [0024] discloses “As noted above, controlling latency is a primary reason to employ fog computing in IoT networks… as also mentioned above, fog computing networks are not always equipped to adequately control latency of communication through the network, particularly where there are hierarchies of fog nodes (e.g., four or more layers) that implement distributed processing applications that are partitioned into multiple pipeline stages across the fog layers.” And Para. [0036] discloses “Link transit time may be derived by subtracting departure time at one node's inter-fog interface from arrival time at a subsequent node (in one embodiment, network queuing time in a node's output port logic is included in this latency).” (Link transmit time pertaining to a latency))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 8:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123